Case 1:20-cr-00163-PKC Document 83 Filed 12/04/20 Page 1 of 3




                                             Application granted.
                                             SO ORDERED.
                                             Dated: 12/4/2020
Case
 Case1:20-cr-00163-PKC
      1:20-cr-00163-PKC Document
                         Document80-1
                                  83 Filed
                                      Filed12/04/20
                                            12/04/20 Page
                                                      Page21ofof32
Case
 Case1:20-cr-00163-PKC
      1:20-cr-00163-PKC Document
                         Document80-1
                                  83 Filed
                                      Filed12/04/20
                                            12/04/20 Page
                                                      Page32ofof32
